DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, second to last line, the “or” should be “and” to match the structure of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation: “the enhanced compressive stress of the ion-exchanged region varies continuously with increasing depth of layer (DOL) from an outer surface of the respective first clad glass layer or second clad glass layer.”  The limitation defines where the enhanced compressive layer begins, but fails to define where the continuous variation ends.  Does the claim require that the enhanced compressive stress layer vary throughout the thickness of the laminate, throughout the cladding layers, throughout only a portion of the cladding layers?  For purposes of examination, the claim is assumed to require that the enhanced compressive layer varies throughout a portion of the cladding layers.
Claims 3-5 are rejected for failing to correct the deficiencies of claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gulati et al. (US 2006/0127679).
As to claim 1, Gulati et al. discloses a glass laminate formed by laminating low expansion cladding layers (e.g., 52.0 x 10-7/°C) to a higher expansion core.  See paragraph [0063] and Table 4.  The glass laminate may be ion exchange strengthened to enhance the compressive stress.  See paragraph [0073].
As to claims 2, 3 and 13, the process described by Gulati et al. of enhancing the compressive stress by ion exchange will inherently result in a compressive stress that varies continuously with increasing depth by decreasing with a maximum at the surface.
The thermal expansion properties recited in instant claims 12 and 14-16 can found in Table 4.
As to claim 17, Gulati et al. discloses that the glass article may be in the form of sheets in paragraph [0068].
As to claim 18, Gulati et al. discloses that the glass article may be in the form of tubes in paragraph [0032].
As to claim 20, Gulati et al. discloses making a glass article by draw forming cladding and sheet layers and laminating the sheets.  See paragraphs [0052]-[0054].  The sheets are cooled to induce a compressive stress.  Id.  The sheets may then be ion exchange strengthened to form an enhanced compressive stress.  See paragraph [0073].  The clad layers have a CTE of 52.0 x 10-7/°C.  See Table 4.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gulati et al. (US 2006/0127679), as applied to claim 1 above, and further in view of Giffen et al. (US 3,673,049).
Gulati et al. anticipates claim 1 for the reasons recited above.  Gulati et al. fails to disclose the composition of the clad glass layers as recited in instant claim 6.
Giffen et al. discloses that alkali aluminosilicate glasses may be employed as the cladding layers in glass laminates that form compressively stressed claddings.  See the title and examples 7 and 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the alkali aluminosilicate glass of Giffen et al. in the invention of Gulati et al.  The rationale for doing so is that it would have been obvious to have employed a known material (alkali aluminosilicate glass) for its intended purpose (a cladding glass).  See MPEP 2144.07.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,123,959 (‘959). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-12 of the ‘959 patent completely encompass all of the limitations of instant claims 1, 6, 14 and 17.  The claims of the ‘959 patent describe a laminated glass (‘959 claim 1) having first and second clad layers sandwiching a core layer (‘959 claim 10).  The cladding layers have a lower CTE than the core layer (‘959 claim 1).  The cladding layers are ion exchange strengthened (‘959 claims 2-4) and enhanced compared to the non-ion exchanged regions.
As to instant claim 6, the ‘959 patent claims do not disclose alkali aluminosilicate glasses as the ion exchangeable glass.  However, it would have been obvious to have employed alkali aluminosilicate glasses as the cladding layers because the alkali aluminosilicate glasses are notoriously well-known species of ion exchangeable glasses.
‘959 patent claim 9 includes the limitations of instant claim 14.
As to instant claim 17, ‘959 patent claim 11 suggests employing sheets because the claim 11 teaches architectural or automotive glass articles.

Claims 1 and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,059,736 (‘736). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-16 of the ‘736 patent completely encompass all of the limitations of instant claims 1, 6-19.

Claims 1, 6-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,196,295 (‘295). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-19 of the ‘295 patent completely encompass all of the limitations of instant claims 1, 6-12 and 14-19.

Claim 20 is rejected on the ground of nonstatutory double patenting as being patentable over claims 1-17 of U.S. Patent No. 9,522,836 (‘836). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-17 of the ‘836 patent completely encompass all of the limitations of instant claim 20.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784